NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                            APR 16 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                         No. 09-30314

               Plaintiff - Appellee,              D.C. No. 1:09-mj-04012-CL

  v.
                                                  MEMORANDUM *
DAVID D. EVERIST,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Oregon
                     Mark D. Clarke, Magistrate Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       David D. Everist appeals pro se from the conviction and fine imposed for

leaving refuse, debris, and litter on U.S. Forest Service property, in violation of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
36 C.F.R. § 261.11(b). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.

      Everist contends that the district court erred by denying his motion to

dismiss because the Forest Service lacks jurisdiction to regulate the use of his land.

The district court did not err because the Forest Service properly acted within its

authority to regulate the surface use of forest lands. See United States v. Goldfield

Deep Mines Co. of Nev., 644 F.2d 1307, 1309 (9th Cir. 1981); see also 16 U.S.C.

§§ 478, 551.

      Everist also contends that he is entitled to just compensation because the

regulation amounted to a regulatory taking. The record reflects that no

constitutional taking occurred. See Lingle v. Chevron U.S.A., Inc., 544 U.S. 528,

538-39 (2005).

      AFFIRMED.




                                           2                                    09-30314